MANAGED PORTFOLIO SERIES Bushido Capital Long/Short Fund (the “Fund”) Supplement dated September 14, 2012 to: Prospectus and Statement of Additional Information for the Fund dated September 10, 2012; and the Summary Prospectus for the Fund dated September 14, 2012. Please be advised that the Institutional Class Shares of the Bushido Capital Long/Short Fund are not yet available for purchase. Thank you for your investment. If you have any questions, please call the Fund toll-free at 855-359-1515. This supplement should be retained with your Prospectus, Statement of Additional Information, and Summary Prospectus for future reference.
